      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                          :
PENNY ALVAREZ, MICHAEL COLLAZO :                       Civil Action No.:
and DEVIN HARRIS individually and on      :
behalf of all persons similarly situated, :            Complaint — Collective Action
                                          :
               Plaintiffs,                :            Jury Trial Demanded
                                          :
       v.                                 :
                                          :
MFK, LLC d.b.a. MOBILELINK,               :
MOBILELINK, LLC, MOBILELINK               :
VIRGINIA, LLC, MOBILELINK                 :
TENNESSEE, LLC and MOBILELINK
WEST VIRGINIA, LLC,

               Defendants.

                             COLLECTIVE ACTION COMPLAINT

       Plaintiffs, Penny Alvarez, Michael Collazo and Devin Harris (“Plaintiffs”), through their

undersigned counsel, individually, and on behalf of all persons similarly situated, file this Collective

Action Complaint (“Complaint”) against Defendants MFK, LLC d.b.a. Mobilelink, Mobilelink,

LLC, Mobilelink Virginia, LLC, Mobilelink Tennessee, LLC and Mobilelink West Virginia, LLC.,

seeking all available remedies under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et

seq. MFK, LLC d.b.a. Mobilelink, and Mobilelink, LLC are collectively referred to herein as

“Mobilelink USA.” Mobilelink Virginia, LLC, Mobilelink Tennessee, LLC and Mobilelink West

Virginia, LLC, together with other retail stores, are collectively referred to as “Mobilelink

Retailers.” All Defendants are collectively referred to as “Mobilelink” or “Defendants.”

       Plaintiffs assert their FLSA claims as a collective action under FLSA Section 16(b), 29

U.S.C. § 216(b). The following allegations are based on personal knowledge as to Plaintiffs’ own

conduct and are made on information and belief as to the acts of others:
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 2 of 15




                                       INTRODUCTION

       1.       Mobilelink USA operates over 550 retail store locations across the United States,

including Texas. http://mobilelinkusa.com.

       2.       Mobilelink USA is the largest authorized Cricket Wireless retailer in the country.

http://mobilelinkusa.com.

       3.       Mobilelink USA has utilized a network of local retailers, such as Mobilelink

Virginia, LLC, Mobilelink Tennessee, LLC and Mobilelink West Virginia, LLC, to expand its

operations across the United States. However, Mobilelink USA maintains supervision, control and

authority over the Mobilelink Retailers, including creating and implementing the payroll scheme at

issue herein.

       4.       Defendants failed to properly calculate and pay their hourly Solution Specialists,

Retail Assistant Store Managers (“RASM”), Managers in Training, and Retail Store Managers

(“RSM”) overtime wages. Solution Specialists, Retail Assistant Store Managers, Managers in

Training, and Retail Store Managers are collectively referred to herein as “Sales Personnel” and/or

“Collective Members.” Specifically, Defendants failed to include commissions in the calculation

the employees’ regular hourly rates for overtime pay.

                                JURISDICTION AND VENUE

       5.       Plaintiffs’ FLSA claims arise under 29 U.S.C. § 216(b) which vests the Court with

subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       6.       Venue in this Court is proper pursuant to 28 U.S.C. § 1391. Defendants reside and

conduct business in this judicial District and Division, and a substantial part of the events giving

rise to Plaintiffs’ and the Collective Members’ claims occurred within this judicial District and

Division.




                                                 2
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 3 of 15




                                             PARTIES

       7.      Plaintiff Penny Alvarez (“Plaintiff Alvarez”) is a citizen of Tennessee and resides

in Memphis, Tennessee. Plaintiff Alvarez worked for Mobilelink USA and Mobilelink Tennessee,

LLC in Tennessee from approximately 2019 to 2021. Plaintiff Alvarez was Retail Store Manager.

For a period of time, Plaintiff Alvarez was paid an hourly rate plus commissions at all pertinent

times. Pursuant to 29 U.S.C. § 216(b), Plaintiff Alvarez has consented to be a plaintiff in this action.

See Ex. A.

       8.      Plaintiff Devin Harris (“Plaintiff Harris”) is a citizen of Texas and resides in

Texarkana, Texas. Plaintiff Alvarez worked for Mobilelink USA and Mobilelink West Virginia,

LLC from approximately 2018 to April, 2021. Plaintiff Harris started as a Solution Specialist and

was eventually promoted to Retail Assistant Store Manager and then Retail Store Manager. He was

paid an hourly rate plus commissions at all pertinent times. Pursuant to 29 U.S.C. § 216(b), Plaintiff

Harris has consented to be a plaintiff in this action. See Ex. B.

       9.      Plaintiff Michael Collazo (“Plaintiff Collazo”) is a citizen of Virginia and resides in

Stephens City, Virginia. Plaintiff worked for Mobilelink USA and Mobilelink Virginia, LLC from

approximately 2018 to 2020 as a Retail Store Manager.               He was paid an hourly rate plus

commissions. Pursuant to 29 U.S.C. § 216(b), Plaintiff Collazo has consented to be a plaintiff in

this action. See Ex. C.

       10.     Defendant MFK, LLC is a Texas limited liability company and is headquartered at

Mobilelink USA’s corporate office at 12501 Reed Road, Sugarland, Texas. Defendant MFK, LLC

operates over 550 retail establishments across the United States including Texas, West Virginia,

Tennessee and Virginia such as Mobilelink Tennessee, LLC, Mobilelink West Virginia LLC and

Mobilelink Virginia, LLC. Defendant MFK, LLC conducts business as Mobilelink. Defendant




                                                   3
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 4 of 15




MFK, LLC can be served through its registered agent for service of process, InCorp Services, Inc.,

815 Brazos Street, Suite 500, Austin, Texas 78701.

       11.     Defendant Mobilelink, LLC is an Illinois limited liability company and is

headquartered at Mobilelink USA’s corporate office at 12501 Reed Road, Sugarland, Texas.

Defendant Mobilelink, LLC operates over 550 local retail establishments across the United States

including Texas, West Virginia, Tennessee and Virginia such as Mobilelink Tennessee, LLC,

Mobilelink West Virginia LLC and Mobilelink Virginia, LLC. Defendant Mobilelink, LLC can

be served through its registered agent for service of process, InCorp Services, Inc., 901 S. 2nd

Street, Suite 201, Springfield, Illinois 62704.

       12.     Defendant Mobilelink Tennessee, LLC is a Tennessee limited liability company,

and is headquartered at Mobilelink USA’s corporate office at 12501 Reed Road, Sugarland, Texas.

Defendant Mobilelink Tennessee, LLC can be served through its registered agent for service of

process, InCorp Services, Inc., 1585 Mallory Lane, Suite 104, Brentwood, Tennessee 37027.

       13.     Defendant Mobilelink West Virginia, LLC is a West Virginia limited liability

company, and is headquartered at Mobilelink USA’s corporate office at 12501 Reed Road,

Sugarland, Texas. Defendant Mobilelink West Virginia, LLC can be served through its registered

agent for service of process, InCorp Services, Inc., 5098 Washington Street West, Suite 407,

Charleston, West Virginia 25313.

       14.     Defendant Mobilelink Virginia, LLC is a Virginia limited liability company, and is

headquartered at Mobilelink USA’s corporate office at 12501 Reed Road, Sugarland, Texas.

Defendant Mobilelink Virginia, LLC can be served through its registered agent for service of

process, InCorp Services, Inc., 7288 Hanover Green Drive, Mechanicsville, Virginia 23111.




                                                  4
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 5 of 15




       15.     During times relevant, Defendants acted as joint employers with respect to the

hourly Sales Personnel.

       16.     Plaintiffs and the Collective Members were hired by the Defendants as Sales

Personnel to perform sales and other related duties.

       17.     The unlawful acts alleged in this Complaint were committed by Defendants and/or

their officers, agents, employees, or representatives, while actively engaged in the management of

Defendants’ businesses or affairs and with the authorization of Defendants.

       18.     During times relevant, Plaintiffs were employees of Defendants and are covered by

the FLSA.

       19.     During all times relevant, Defendants are employers and/or enterprises covered by

the FLSA.

                                 COLLECTIVE DEFINITION

       20.     Plaintiffs bring this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b), as a collective

action on behalf of themselves and the following FLSA Collective:

               All current and former hourly Solution Specialists, Retail Assistant
               Store Managers, Managers in Training, and Retail Store Managers
               employed by Mobilelink in the United States, who worked in excess
               of forty (40) hours in a workweek within the last three (3) years, and
               whose commissions were not included in calculating their regular
               hourly rate for purposes of overtime pay.

       21.     Plaintiffs reserve the right to redefine the Collective prior to notice or class

  certification, and thereafter, as may be warranted or necessary.

                                             FACTS

                               Defendants Are Joint Employers

       22.     Mobilelink USA was originally founded in Houston, Texas by Furqan Ken Khan,

Salmen Khan and Yousuf Meghani. https://mobilelinkusa.com/.


                                                 5
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 6 of 15




       23.     Mobilelink USA operates nationwide and is the country’s largest Cricket Wireless

authorized-dealer, operating over 550 stores across the United States. https://mobilelinkusa.com/.

       24.     Mobilelink USA created various entities, such as the Mobilelink Retailers, to operate

local retail stores which generally employ Sales Personnel.

       25.     Defendant Mobilelink USA, and its local and regional retail stores, are in the

business of selling Cricket Wireless cellular devices and service plans across the United States.

       26.     Defendant Mobilelink USA provides its local and regional retail stores, including

the Mobilelink Retailers, with Mobilelink-branded and/or Mobilelink USA-branded materials,

including uniforms, badges, scanning devices, point-of-sales equipment, signage, and other

services.

       27.     Mobilelink USA relies on its local and regional retail stores, such as the Mobilelink

Retailers, for the essential services of selling wireless devices and service plans for Cricket

Wireless, yet Mobilelink USA attempts to shield itself from liability by utilizing thinly capitalized

companies, such as the Mobilelink Retailers, to provide the employees to sell the goods.

       28.     The Mobilelink Retailers operate pursuant to Mobilelink USA’s corporate policies

and procedures, including the payroll and structure for Sales Personnel.

       29.     Mobilelink USA and the Mobilelink Retailers are headquartered at a common

location at 12501 Reed Road, Sugarland, Texas 77478.

       30.     Sales Personnel who are/were directly employed by Mobilelink Retailers are

engaged to fulfill Mobilelink USA’s nationwide corporate purpose of selling Cricket Wireless

cellular devices and plans.

       31.     The Mobilelink Retailers’ association with Mobilelink USA, and the employ of

Sales Personnel by Mobilelink Retailers, are the very reason why Mobilelink USA proclaims it is




                                                 6
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 7 of 15




“the largest authorized retailer for Cricket Wireless.” https://mobilelinkusa.com/.

       32.     Mobilelink USA and the Mobilelink Retailers, such as Mobilelink Virginia, LLC,

Mobilelink Tennessee, LLC and Mobilelink West Virginia, LLC, utilize Sales Personnel, such as

Plaintiffs, to meet Mobilelink USA’s nationwide retail needs.

       33.     At all relevant times, Mobilelink USA has been affiliated with, and/or operating the

Mobilelink Retailers, with respect to Plaintiffs and other similarly situated employees such that

Mobilelink USA and the Mobilelink Retailers, are the “joint employers” of Plaintiffs and other

similarly situated employees.

       34.     The Mobilelink Retailers are given access to and are required to use Mobilelink

USA’s technology and retail structure.

       35.     While the Mobilelink Retailers pay the Sales Personnel, Mobilelink USA has both

influence and control over how Sales Personnel are paid.

       36.     Mobilelink USA supervises and controls the work activities, work schedules,

conditions and management of Sales Personnel, such as the Plaintiffs.

       37.     Sales Personnel are required to undergo on-the-job training in order to ensure that

they adhere and conform to Mobilelink USA’s standards and policies.

       38.     On information and belief, Mobilelink USA direct employees have the authority to

discipline Sales Personnel for violations of their policies and procedures.

       39.     If a Solution Specialist, Retail Assistant Store Manager, Manager in Training, and

Retail Store Manager fails to meet Mobilelink USA’s expectations, they can be terminated by both

Mobilelink USA and Mobilelink Retailer personnel.

       40.     Although Mobilelink USA does not directly pay Sales Personnel, its policies and

practices regarding retail sales goals and commissions and other pay structures dictated the




                                                 7
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 8 of 15




Mobilelink Retailers’ ability to pay the Sales Personnel for overtime work.

       41.      Sales Personnel are/were required to use Mobilelink USA provided sales material

and retail sales equipment. The retail sales equipment allowed Mobilelink USA to track sales by

Sales Personnel.

       42.      Mobilelink USA controls what and how retail merchandise is presented to

customers.

       43.      Throughout their employment with Defendants, Sales Personnel are required to

comply with Mobilelink USA’s operational procedures and in meeting Mobilelink USA’s work

expectations.

       44.      The nature of the work performed by Sales Personnel is similar and standardized at

each of the retail locations where the Mobilelink Retailers conduct sales of cellular devices and

plans, as the nature of the work is centrally controlled and directed by both Mobilelink Retailers

and Mobilelink USA.

       45.      Plaintiffs and other Sales Personnel were required to use Mobilelink USA’s log-in

credentials which tracked and calculated sales and other retail activity, which ultimately, dictated

the commissions earned by Sales Personnel.

       46.      Plaintiffs and other Sales Personnel are provided with and must follow Mobilelink

USA’s Team Handbook which contains comprehensive workplace policies and procedures, payroll

and time policies, employment classifications, attendance and leave policies, work performance

guidelines, disciplinary process, health and safety, employee benefits and termination procedures,

all of which are maintained and implemented by Mobilelink USA.

       47.      Defendants jointly created, implemented, maintained and enforced the payroll

practice sued upon herein of failing to include Sales Personnel’s commissions in the calculation the




                                                 8
      Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 9 of 15




employees’ regular hourly rates for purposes of overtime pay.

       48.     Plaintiffs and the Collective Members were regularly scheduled to work more than

forty (40) hours in a workweek.

       49.     Mobilelink USA and the Mobilelink Retailers maintain Plaintiffs’ and the Collective

Members’ employment records.

       50.     Mobilelink USA set the hourly rates for Plaintiffs and the Collective Members, and

the sets the criteria for commissions.

       51.     Defendants were all aware that Plaintiffs and the Collective Members routinely

worked more than forty (40) hours a week through Mobilelink USA software that tracked Sales

Personnel’s hours of work and by use of a third-party payroll provider that was used by all

Defendants.

       52.     Plaintiffs observed that other Sales Personnel routinely worked similar hours.

       53.     Plaintiffs observed other Sales Personnel work similar schedules and performed

similar duties. Defendants were not only aware of and permitted this practice, but the work

schedules and conditions imposed by Defendants effectively required this practice.

       54.     Plaintiffs and other Sales Personnel or couriers are non-exempt for overtime

purposes.

                       Defendants Failed to Pay Sales Personnel Properly

       55.     Plaintiffs and the Collective Members regularly worked more than forty (40) hours

per week.

       56.     Plaintiffs and the Collective Members were hired by Defendants as Sales Personnel

to perform sales and other related duties inside Defendants’ retail stores.




                                                 9
     Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 10 of 15




       57.     Plaintiffs and the Collective Members were paid on an hourly basis at an hourly

rate and also received a percentage of their sales as a commission. The commission rate was

predetermined based upon a tiered percentage of sales. The commission wages at issue in this

litigation were non-discretionary on the part of Defendants.

       58.     Plaintiffs and the Collective Members were non-exempt employees of the

Defendants. The FLSA requires that Plaintiffs and Collective Members be paid overtime for all

hours worked in excess of forty (40) hours per week at a rate of one and one-half times their regular

rate of pay. Moreover, the FLSA requires Defendants to pay Plaintiffs and the Collective Members

at one and one-half times their regular rate of wage, which must include all commissions earned

during a work-week.

       59.     Defendants failed to include Plaintiffs and the Collective Members commissions

earned during the workweek in calculating overtime pay.

       60.     Defendant tracked Plaintiffs’ and the Collective Members’ commissions earned but

failed to include the earnings in the calculation of regular rates of pay in violation of 29 C.F.R. §

778.117.

       61.     Defendants’ illegal pay scheme was a nationwide payroll practice, implemented and

executed by Mobilelink USA.

                               Defendants’ Actions Were Willful

       62.     Defendants’ actions in violation of the FLSA were or are made willfully in an effort

to avoid liability under the FLSA.

       63.     Even though the FLSA requires inclusion of all commissions in the calculation of

an employee’s regular rate of pay for overtime purposes, Defendants failed to include the

commission earnings.




                                                 10
     Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 11 of 15




       64.     Defendants knew or, absent their own recklessness, should have known, that Sales

Personnel were entitled to overtime pay for all commissions.

       65.     Defendants have failed to pay Plaintiffs and the Collective Members all overtime

compensation owed because of Defendants’ systemic corporate pay structure.

       66.     By failing to pay all the overtime compensation owed to Plaintiffs and the Collective

Members, Defendants have acted willfully and with reckless disregard of clearly applicable FLSA

provisions.

       67.     Defendants have not made good faith efforts to comply with the FLSA.

              COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       68.     Plaintiffs reallege and incorporate by reference the allegations in all preceding

paragraphs.

       69.     Plaintiffs bring this lawsuit pursuant to 29 U.S.C. § 216(b) as a collective action on

behalf of the FLSA Collective defined above.

       70.     Plaintiffs seek to pursue their FLSA claims on behalf of any individuals who opt-

in to this action pursuant to 29 U.S.C. § 216(b).

       71.     Plaintiffs and the FLSA Collective are “similarly situated,” as that term is used in

29 U.S.C. § 216(b), for purposes of notice because, inter alia, all such individuals worked pursuant

to Defendants’ previously described common pay practices and, as a result of such practices, were

not paid for all overtime wages owed. Resolution of this action requires inquiry into common

facts, including, inter alia, Defendants’ common compensation, timekeeping and payroll practices.

       72.     Whether Defendants are joint employers and whether Defendants’ failure to include

commissions in Plaintiffs’ and the Collective Members’ regular rate when calculating overtime

pay in accordance with Defendants’ uniform company payroll policy are threshold legal issues




                                                11
     Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 12 of 15




which can be determined for Plaintiffs and the Collective Members using representative testimony

in a collective action.

        73.     Defendants know the precise number, as well as the identities, of individuals who

would be eligible to participate in this collective action. To the extent required by law, notice will

be provided to the prospective members of the collective action via first class mail and/or by use

of other forms of notice that have customarily been used in collective actions, subject to court

approval.

        74.     There are questions of fact and law common to the class, including whether

Defendants are joint employers under the FLSA and whether Defendants failed to pay legally

required overtime wages as required by the FLSA to individuals employed as sales personnel.

        75.     At all times relevant to this action, Defendant was an enterprise covered by the

FLSA as defined by 29 U.S.C. §§ 203(r) and 203(s). Additionally, Plaintiffs and those similarly

situated were engaged in interstate commerce during their employment with Defendant. Plaintiffs

and those similarly situated regularly and customarily used computer systems and other equipment

that were produced in interstate commerce. Additionally, Plaintiffs and those similarly situated

regularly sold cell phones and other related merchandise that was produced in interstate commerce.

        76.     On information and belief, Mobilelink USA operates hundreds of retail stores

throughout the United States for the purpose of selling merchandise and Cricket Wireless cell

phone service contracts.

        77.     On information and belief, Defendants have had annual gross volume of business

in excess of $500,000.00 per year for each year at issue in this litigation.

        78.     Plaintiffs and the Collective Members that they seek to represent are similarly

situated and are subject to the Defendants’ uniform unlawful employment practice outlined above.




                                                 12
     Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 13 of 15




Plaintiffs will fairly and adequately represent and protect the interests of the members of the

collective action. Attorneys for Plaintiffs are experienced in FLSA collective actions, and are

prepared to advance litigation costs as necessary to vigorously litigate this action.

        79.    Defendants employ many FLSA Collective Members throughout the United States.

These similarly situated employees may be readily notified of the instant litigation through direct

means, such U.S. mail and/or other appropriate means, and should be allowed to opt into it pursuant

to 29 U.S.C. § 216(b), for the purpose of collectively adjudicating their similar claims for overtime

violations, liquidated damages (or, alternatively, interest), and attorneys’ fees and costs under the

FLSA.

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

        80.    Plaintiffs reallege and incorporate by reference the allegations in all preceding

paragraphs.

        81.    The FLSA requires that covered employees be compensated for all hours worked

in excess of forty (40) hours per week at a rate not less than one and one-half (1½) times the regular

rate. See 29 U.S.C. § 207(a)(1).

        82.    Defendants are subject to the wage requirements of the FLSA because each

Defendants are an employer under 29 U.S.C. § 203(d).

        83.    At all relevant times, Defendants were “employers” engaged in interstate commerce

and/or in the production of goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        84.    Defendant is an “enterprise” as that term is defined by the FLSA, 29 U.S.C. §

203(r)(1), and is an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA, 29 U.S.C. § 203(s)(1).

        85.    During all relevant times, Plaintiffs and the Collective Members were covered




                                                 13
     Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 14 of 15




employees entitled to the above-described FLSA protections. See 29 U.S.C. § 203(e).

        86.     Plaintiffs and the Collective Members are not exempt from the requirements of the

FLSA.

        87.     Plaintiffs and the Collective Members are entitled to be paid overtime

compensation for all hours worked over forty (40) in a workweek pursuant to 29 U.S.C. §

207(a)(1).

        88.     Defendants knowingly failed to properly compensate Plaintiffs and the Collective

Members at their correct overtime rate for all hours worked in excess of forty (40) hours in a

workweek by failing to include commissions in calculating their regular hourly rate, in violation

of 29 U.S.C. § 207(a)(1), and 29 C.F.R. § 778.117.

        89.     In violating the FLSA, Defendants acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

        90.     Pursuant to 29 U.S.C. § 216(b), Defendants intentionally failed to pay Plaintiffs

and the Collective Members wages in conformance with the FLSA and are therefore liable for

unpaid wages, liquidated damages, court costs and attorneys’ fees incurred in recovering the

unpaid wages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs seek the following relief on behalf of herself and all others

similarly situated:

                      a. An order permitting this litigation to proceed as an FLSA collective action
                         pursuant to 29 U.S.C. § 216(b);

                      b. Prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to all
                         potential FLSA Collective members;

                      c. Back pay damages (including unpaid overtime compensation) and
                         prejudgment interest to the fullest extent permitted under the law;



                                                  14
Case 4:21-cv-02058 Document 1 Filed on 06/23/21 in TXSD Page 15 of 15




            d. Liquidated damages to the fullest extent permitted under the law;

            e. Litigation costs, expenses and attorneys’ fees to the fullest extent permitted
               under the law; and

            f. Such other and further relief as this Court deems just and proper.

                                  JURY DEMAND

 Plaintiffs demand a trial by jury on all issues herein.

                                                Respectfully submitted,

                                                /s/ James R. Bullman
                                                James R. Bullman
                                                Brian F. Blackwell
                                                Blackwell & Bullman, LLC
                                                8322 One Calais Ave.,
                                                Baton Rouge, LA 70809
                                                Telephone: 225-769-2462
                                                Facsimile: 225-769-2463
                                                james@blackwell-bullman.com
                                                Brian@blackwell-bullman.com


                                                /s/ Scott E. Brady
                                                Scott E. Brady
                                                Philip Bohrer (Texas Bar No. 00792194)
                                                BOHRER BRADY
                                                8712 Jefferson Hwy., Ste. B
                                                Baton Rouge, Louisiana 70809
                                                Telephone: (225) 925-5297
                                                Facsimile: (225) 231-7000
                                                scott@bohrerbrady.com
                                                phil@bohrerbrady.com




                                           15
